     Case 2:19-cv-01775-RFB-DJA Document 66 Filed 01/22/21 Page 1 of 2




 1   Burke Huber
     Nevada State Bar No. 10902
 2   RICHARD HARRIS LAW FIRM
     801 South 4th Street
 3   Las Vegas, Nevada 89101
     Tel: (702) 444-4444
 4   Email: burke@richarcharrislaw.com
     Attorneys for Plaintiffs
 5

 6                                    UNITED STATES DISTRICT COURT
 7                                          DISTRICT OF NEVADA
 8     ELAINE GO, an individual,
 9                      Plaintiffs,                          Case No. 2:19-cv-01775-RFB-DJA
       vs.
10

11    CLARK COUNTY, a political subdivision;
      TED LENDIS, an individual; SHAWN                       STIPULATION TO EXTEND
12    MCCRARY an individual; MARCI                           DEADLINE FOR PLAINTIFF TO FILE
      HENSON, an individual; LETTY BONILLA,                  RESPONSE TO DEFENDANT’S
13    an individual; SANDRA JEANTETE, an                     MOTION FOR SUMMARY
      individual, DOES 1 through 10; ROE                     JUDGMENT
14    ENTITIES 11 through 20, inclusive jointly and
      severally,                                             (FIRST REQUEST)
15
                        Defendants.
16
             IT IS HEREBY STIPULATED by and between Plaintiffs, through counsel Burke Huber, at
17
     the Richard Harris Law Firm, and Defendants, through their counsel Scott Davis, that Plaintiff shall
18
     have an extension to February 10, 2021 to file a response to Defendant’s Motion for Summary
19
     Judgment.
20
                  This Stipulation is submitted and based upon the following:
21
             1.        On January 6, 2021, Defendants filed a motion for summary judgment. [ECF No.
22
     64].
23
             2.        Plaintiff’s counsel’s office recently swapped out its attorney software, which has led
24
     to complications.
25
             3.        Plaintiff’s counsel has also been forced to continue to homeschool three children
26
     that has upended his work schedule.
27

28
     Case 2:19-cv-01775-RFB-DJA Document 66 Filed 01/22/21 Page 2 of 2




 1          4.     In addition, Mr. Huber has an upcoming trial and has been drafting and responding

 2   to motions continuously for approximately three weeks with many more to address.

 3          5.     Because of the above listed problems, Mr. Huber requested from Mr. Davis that he

 4   stipulate to a three-week extension to file a response to the motion for summary judgment and he

 5   graciously agreed.

 6          6.     This request is made in good faith and not for the purpose of delay.

 7          7.     This is the first request for an extension of time.

 8   Dated this 19th day of January 2021.
 9
      RICHARD HARRIS LAW FIRM
10

11                                                        By: _/s/Scott Davis___________________
       /s/ Burke Huber                                         Scott R. Davis
       Richard Harris, Bar No. 505                             Nevada Bar No. 1565
12
       Benjamin Cloward, Bar No. 11087                         Deputy District Attorney
13     Burke Huber, Bar No. 10902                              500 S. Grand Central Parkway, Ste. 5075
       801 S. Fourth Street                                    Las Vegas, Nevada
14     Las Vegas, Nevada 89101                                 Attorneys for Defendants
       Attorney for Plaintiffs
15

16

17

18
     ORDER
19

20   IT IS SO ORDERED:

21

22   United States District Court/Magistrate Judge
23

24   Dated: _________________________
     DATED this 22nd day of January, 2021.
25

26
27

28

                                                      2
